People ex rel. Roberts v Brann (2020 NY Slip Op 02910)





People v Pierre


2020 NY Slip Op 02910


Decided on May 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2020-03554

[*1]The People of the State of New York, ex rel. Sam Roberts, on behalf of Quincy Pierre, petitioner,
vCynthia Brann, respondent.


Janet E. Sabel, New York, NY (Sam Roberts pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Seth M. Lieberman and Leonard Joblove of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Quincy Pierre on his own recognizance or to set bail upon Kings County Indictment No. 6026/19.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner commenced this proceeding for a writ of habeas corpus challenging the detention of Quincy Pierre.  Contrary to the petitioner's contention, the most recent determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards"  (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230; see also People ex rel. Dieckmann v Warden , ___AD3d ___, 2020 NY Slip Op 02272 [2d Dept 2020]). We note that Quincy Pierre, if he be so advised, may make an application for a change in securing order "[u]pon any occasion" (CPL 510.20[1]).  
MASTRO, J.P., LEVENTHAL, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court